Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the communications filed on 10/23/2020.
Claims 1-15 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 14 similarly recite “a service lane extending along an essential proportion of the transport route”. The term “essential proportion” is a relative term which renders the claim indefinite. Claim 1 does not provide a standard for ascertaining the requisite degree for the term “essential proportion” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one of ordinary skill in the art would not be able to reasonably ascertain what may be considered an “essential proportion” of the transport route. Therefore, claim 1 and claims 2-15, by virtue of dependence, are rendered indefinite. For the sake of compact prosecution, the Examiner will interpret the “essential proportion” as an “integral part of the transport way […] extends at least 66%, in particular at least 75%, of the transport route” in accordance with pg. 4, para. 1 in the Applicant’s disclosure.
Claim 4 recites “wherein a major part of the transport way is accommodated in the subterranean tunnel”. The term “major” is a relative term which renders the claim indefinite. Claim 4 does not provide a standard for ascertaining the requisite degree for the term “major” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one of ordinary skill in the art would not be able to reasonably ascertain what may be considered an “major” part of the transport way. Therefore, claim 4 and claim 5, by virtue of dependence, are rendered indefinite. For the sake of compact prosecution, the Examiner will interpret the “major part” as “at least 66%, in particular at least 75% of the transport way is accommodated in the subterranean tunnel” in accordance with pg. 7, para. 5 in the Applicant’s disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-13 are directed to a system (i.e. a machine) and claims 14-15 are directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-16 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity. 

	Claim 1 recites, in part:
[…] controlling movement of the plurality of transport units in such a way that selected transport units are temporarily store on the service lane for a determinable time interval; and/or a sequence of transport units is modified using the service lane in preparation of further processing of a subset of the transport units in one of the access stations and/or in a subsequent transporting stage. 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	
	Therefore, claims 1 and 2-13, by virtue of dependence, recite an abstract idea. Moreover, the following claims further recite an abstract idea.

	Claim 2 recites, in part, “[…] receive a transportation order specifying a pickup location, a pickup time, a delivery location and a delivery time, and where the control system controls a transport of respective goods from the pickup location via a first of the at least two access stations, the transport way and a second of the at least two access stations to the delivery location, including temporarily storing the goods on the service lane of the transport way if required to meet the delivery time”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	
	Claim 3 recites, in part, “wherein temporarily storing the goods on the service lane is managed by a dynamic storage regime with respect to choosing storage space areas of the service lane and storage locations for goods in the storage space areas”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	Claim 12 recites, in part, “[…] goods being transferable between the transport way and the secondary transport system at the at least two access stations, the control system disposing transport of the goods along both the transport way and the secondary transport system”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 13 recites, in part, “[…] goods being automatically transferable between the transport units and the autonomous vehicles of the secondary transport system at the at least two access stations”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	
	Claim 14 recites, in part:
Accepting the good at a first of at least two access stations;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Transporting the goods from the first access stations to a second of the at least two access stations, using a dedicated bidirectional transport way […];
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Temporarily storing selected transport units on the service lane for a determinable time interval;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Modifying a sequence of transport units using the service lane in preparation of further processing of a subset of the transport units in one of the access stations and/or in a subsequent transporting stage;
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Providing the transported goods at the second access station for retrieval or further transport. 
	This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 15 recites, in part, “receiving a transportation order specifying a pickup location, a pickup time, a delivery location and a delivery time, and controlling the transport of respective the goods from the pickup location via a first of the at least two access stations, the transport way and a second of the at least two access stations to the delivery location, including temporarily storing the goods on the service lane of the transport way if required to meet the delivery time”. This limitation, in part, is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).


	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-13 recite additional elements of an access stations, a dedicated bidirectional transport way comprising two transport lanes running along a transport route linking the access stations, a plurality of transport units, a service lane extending along an essential proportion of the transport route, and a control system for controlling movement of the plurality of transport unit. The control system is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the access stations, dedicated bidirectional transport way comprising two transport lanes running along a transport route linking the access stations, plurality of transport units, and service lane extending along an essential proportion of the transport route are considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).

	Claims 4-5 recites the additional elements of a transport way accommodated in a subterranean tunnel, wherein the access stations connect the subterranean tunnel to the surface. The transport way accommodated in a subterranean tunnel is considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).

	Claim 5 recites the additional elements of a vertical feeding system for feeding transport units between the transport way and a transfer station on the surface. The vertical feeding system, transport way, and transfer station are considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).

	Claim 6 recites the additional elements of a transport way comprising a driving surface, autonomous vehicles, and a transport lane and service lane arranged side by side. The driving surface, autonomous vehicles, and features for arranging transport lanes/service lanes side by side are considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).

	Claim 7 recites the additional elements of a transport unit comprising an electrical energy store, wherein the electrical energy store is chargeable from a power supply integrated in the driving surface. The transport unit comprising an electrical energy store and integrated power supply for charging the electrical energy store are considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).

	Claim 8 recites the additional elements of transport units that are controllable to relocate themselves during processing in the access stations. The feature for enabling transport units to relocate themselves during processing is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 9 recites the additional elements of an additional transport way for transporting individual goods of limited dimensions independent form the dedicated bidirectional transport way. The additional transport way is considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).

	Claim 10 recites the additional element of an additional transport way comprising an overhead conveyor for the transport of suspended container for accommodating the individual goods. The overhead conveyor for transporting suspended containers accommodating individual goods is considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).

	Claim 11 recites the additional elements of a production facility integrated into at least one access station, wherein basic materials, consumable, semi-manufactured products and/or final products are supplied and removed via the transport way. The production facility for supplying and removing products via a transport way is considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).

	Claims 12-13 recites the additional elements of a secondary transport system running on a non-dedicated transport infrastructure. The secondary transport system is considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).

	Claim 13 recites the additional elements of a plurality of autonomous vehicles running on a public street infrastructure. The plurality of autonomous vehicles running on a public street infrastructure are considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).

	Claim 14 recites the additional elements of access stations, a dedicated bidirectional transport way comprising two transport lanes running along a transport route linking the access stations, transport units, and a service lane extending along an essential proportion of the transport route. The access stations, dedicated bidirectional transport way comprising two transport lanes running along a transport route linking the access stations, plurality of transport units, and service lane extending along an essential proportion of the transport route are considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)).
 
	Accordingly, the control system, access stations, dedicated bidirectional transport way comprising two transport lanes running along a transport route linking the access stations, plurality of transport units, service lane extending along an essential proportion of the transport route, transport way accommodated in a subterranean tunnel, vertical feeding system, transport way, transfer station, driving surface, autonomous vehicles, features for arranging transport lanes/service lanes side by side, transport unit comprising an electrical energy store, integrated power supply for charging the electrical energy store, feature for enabling transport units to relocate themselves during processing, additional transport way, overhead conveyor for transporting suspended containers accommodating individual goods, production facility for supplying and removing products via a transport way, secondary transport system, and plurality of autonomous vehicles running on a public street infrastructure do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-16 do not recite additional elements that integrate the judicial exception into a practical application. 

	Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-15 are merely left with a control system, access stations, dedicated bidirectional transport way comprising two transport lanes running along a transport route linking the access stations, plurality of transport units, service lane extending along an essential proportion of the transport route, transport way accommodated in a subterranean tunnel, vertical feeding system, transport way, transfer station, driving surface, autonomous vehicles, features for arranging transport lanes/service lanes side by side, transport unit comprising an electrical energy store, integrated power supply for charging the electrical energy store, feature for enabling transport units to relocate themselves during processing, additional transport way, overhead conveyor for transporting suspended containers accommodating individual goods, production facility for supplying and removing products via a transport way, secondary transport system, and plurality of autonomous vehicles running on a public street infrastructure.	 
	The control system and feature for enabling  transport units to relocate themselves during processing are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
	 Further, the access stations, dedicated bidirectional transport way comprising two transport lanes running along a transport route linking the access stations, plurality of transport units, service lane extending along an essential proportion of the transport route, transport way accommodated in a subterranean tunnel, vertical feeding system, transport way, transfer station, driving surface, autonomous vehicles, features for arranging transport lanes/service lanes side by side, transport unit comprising an electrical energy store, integrated power supply for charging the electrical energy store, additional transport way, overhead conveyor for transporting suspended containers accommodating individual goods, production facility for supplying and removing products via a transport way, secondary transport system, and plurality of autonomous vehicles running on a public street infrastructure are considered to merely be generally linking the use of the abstract idea (commercial interaction) to a particular field of use (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-15, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-15 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-15 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, 11, and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Cai U.S. Patent No. 9,505,559, hereafter known as Cai. 

Claim 1: Cai teaches the following:
At least two access stations;
	Cai teaches “ the present disclosure is directed to providing a dedicated, automated network delivery system, and/or delivering an object by way of a dedicated, automated network delivery system […] dedicated network delivery system may include both subterranean and aboveground components, including powered mover systems, such conveyors, or powered carriers (e.g., rail cars), operating on stationary network components (e.g., rails), as well as diversion systems of various types for transferring physical objects between one or more powered mover systems or powered carriers” (col.2: 65 – col. 3: 13); “ FIG. 1, a pictorial diagram is shown illustrating a delivery of an item from a fulfillment center to a node associated with a customer by way of a dedicated network delivery system 100 […]  the system 100 includes a conveyor 110 for conveying an object 10, e.g., a container storing one or more items, from a fulfillment center to one or more destinations, such as a customer 130, beneath the surface of the earth […] which will cause the object 10 to be transported to a conveyor terminus 134 associated with the customer 130.” (col. 3: 34-47); “As is shown in FIG. 2,  the system 200 includes branches  […] branch 210B of the main conveyor includes a spiral elevator extension 222 and a terminus 224 associated with a fulfillment center 220 […] branch 210A of the main conveyor is ramped upward from the depth of the branch 210B, to a depth of a surface of the ground in a vicinity of a customer 230, viz., a home” (col. 11: 6-16); “As is shown in FIG. 3, the looped main conveyor 310 further connects a plurality of locations 320, 330A, 330B, 330C, 340, 350, each comprising an extension 322 […]  to the looped main conveyor 310 and a corresponding terminus […] include a fulfillment center 320, customers 330A, 330B (viz., single-family dwellings), customer 330C (viz., an apartment building), a train station 340, an airport 354 and a locker storage facility 360” (col. 3: 64 - col. 4: 6). 
	Thus, Cai teaches a subterranean dedicated network delivery system comprising a conveyor system to deliver packages from one terminus to another terminus, such as delivering a package from a fulfillment center terminus to a customer home terminus. Further, as depicted in Fig. 1, the terminus 134 at a customer home is above ground and, as depicted in Fig. 3, the terminus 224 associated with a fulfilment center is located above ground. Further, any number of customer homes, apartment buildings, train stations, airports, or locker storage facilities may be associated with a terminus; equivalent to at least two access stations. 

A dedicated bidirectional transport way, comprising two transport lanes for accommodating a plurality of transport units running in both directions, along a transport route linking the at least two access stations;
	Cai teaches “systems of the present disclosure may comprise two or more concentric loops connecting such locations or stations to one another” (col. 5: 30-32); “the looped main conveyor 310 may comprise a single loop of elements or segments configured to operate in a common revolutionary direction (e.g., clockwise or counter-clockwise) or, alternatively, multiple loops of elements or segments that are aligned in a concentric manner and operating in opposite revolutionary directions (e.g., one clockwise loop and one counter-clockwise loop)” (col. 12: 12-16).
	Thus, Cai teaches that the conveyor system connecting each of the locations/stations/termini may comprise a single loop or multiple concentric loops that operate in opposite revolutionary directions. Further, Fig. 5 depicts the multiple conveyor belts side-by-side and moving in opposite directions; equivalent to a dedicated bidirectional transport way, comprising two transport lanes for accommodating a plurality of transport units running in both directions, along a transport route linking the at least two access stations.

The transport way comprising a service lane extending along an essential proportion of the transport route, the transport units being selectively divertible between the transport lanes and the service lane;
	Cai teaches “A mover system may be driven by any form of prime mover, including belts, chains, screws, rails, tracks or rollers, and the objects, items or materials may be transported in a container or carrier” (col. 9: 13-18); “The mover systems disclosed herein may also incorporate one or more buffer spaces or sidings for accommodating carriers that accumulate in a vicinity of junctions associated with points or nodes […] For example, where a carrier that includes a variety of containers departs from a source (e.g., a fulfillment center) and approaches a junction, and a path between the junction and an ultimate destination for the carrier is congested, the carrier may be diverted to a buffer space or a siding to permit carriers, that depart from the same source and that are intended to travel to other destinations, to pass through the junction” (col. 9: 24-40); “the looped main conveyor 310 may be homogenous in nature. Such that each of the elements or segments included therein comprises a similar mover system (e.g., each of the elements or segments is a belted conveyor) having similar dimensions, capacities or operating characteristics (e.g., each of the elements or segments has a common width, height or speed)” (col. 12: 19-25). 
	Thus, Cai teaches network delivery system comprising powered mover systems, such as conveyors or powered carriers (rail cars), operating on stationary network components (e.g. rails). Further, the powered mover systems may be configured to incorporate one or more sidings for diverting a carrier (such as a rail car) from a main loop to a siding/buffer space when there is congestion along the carrier’s path. Further, the looped main conveyor may be homogenous in nature, such that each element or segment (such as the sidings) comprise similar mover systems, dimensions, and operating characteristics. Therefore, the sidings/buffer spaces (such as a side rail for diverting the railcar from the main looped rail) that are incorporated into the entirety of the looped main conveyor (or at least every junction associated with points or nodes) are equivalent to the transport way comprising a service lane extending along an essential proportion of the transport route, the transport units being selectively divertible between the transport lanes and the service lane.

A control system for controlling movement of the plurality of transport unit in such a way that selected transport units are temporarily stores on the service lane for a determinable time interval; and/or a sequence of transport units is modified using the service lane in preparation of further processing of a subset of the transport units in one of the access stations and/or in subsequent transporting stage. 
	Cai teaches “The components of the system 100, such as the conveyor 110, the diverter 112, the extension 132 and the terminus 134 may be automatically controlled by one or more computer control systems, which may transmit any number of instructions or commands for causing the object 10 to be delivered from a fulfillment system to a customer 130 along a predetermined path between and among such components” (col. 3: 52-60); “The mover systems disclosed herein may also incorporate one or more buffer spaces or sidings for accommodating carriers that accumulate in a vicinity of junctions associated with points or nodes. For example, where a carrier that includes a variety of containers departs from a source (e.g., a fulfillment center) and approaches a junction, and a path between the junction and an ultimate destination for the carrier is congested, the carrier may be diverted to a buffer space or a siding to permit carriers, that depart from the same source and that are intended to travel to other destinations, to pass through the junction. Once the path between the junction and the ultimate destination for the carrier has been cleared, the carrier may be restored to its route from the junction to the ultimate destination. Alternatively, such buffer spaces or sidings may enable lower priority traffic to be stored in a vicinity of a junction, and thereby allow higher priority traffic to pass through the junction” (col. 9: 24-40). 
	Thus, Cai teaches that each of the system components, including the moving systems (conveyors), diverters, extensions, and termini may be automatically controlled by a computer system. Further, the powered mover systems may be configured to divert a carrier (such as a rail car) from a main loop to a siding/buffer space when there is congestion along the carrier’s path, such that the carrier may be stored in the siding until the path has been cleared; equivalent to a control system for controlling movement of the plurality of transport unit in such a way that selected transport units are temporarily stored on the service lane for a determinable time interval. Further, the mover system may be configured to divert a first carrier departing from a source location into the siding to allow another carrier departing from the same source location (and intended to another to travel to other destinations) to pass through the congested junction, such that the siding may enable lower priority traffic (such as the first carrier) to be stored in order to allow higher priority traffic (such as the other carrier) to pass through the junction; equivalent to a control system for controlling movement of the plurality of transport unit in such a way that a sequence of transport units is modified using the service lane in preparation of further processing of a subset of the transport units in one of the access stations and/or in subsequent transporting stage. 

Claim 4: Cai teaches the limitations of claim 1. Further, Cai teaches the following:
Wherein a major part of the transport way is accommodated in a subterranean tunnel and wherein the at least two access stations connect the subterranean tunnel to the surface. 
	Cai teaches “any number of tunnels, channels, pipes or beds may be built to accommodate the mover systems, extensions, and/or termini” (col. 8: 37-39 ; “dedicated network delivery system may include both subterranean and aboveground components, including powered mover systems, such conveyors, or powered carriers (e.g., rail cars), operating on stationary network components (e.g., rails), as well as diversion systems of various types for transferring physical objects between one or more powered mover systems or powered carriers” (col.2: 65 – col. 3: 13); “ FIG. 1, a pictorial diagram is shown illustrating a delivery of an item from a fulfillment center to a node associated with a customer by way of a dedicated network delivery system 100 […]  the system 100 includes a conveyor 110 for conveying an object 10, e.g., a container storing one or more items, from a fulfillment center to one or more destinations, such as a customer 130, beneath the surface of the earth […] which will cause the object 10 to be transported to a conveyor terminus 134 associated with the customer 130.” (col. 3: 34-47); “As is shown in FIG. 2,  the system 200 includes branches  […] branch 210B of the main conveyor includes a spiral elevator extension 222 and a terminus 224 associated with a fulfillment center 220.  The portion of the branch 210B shown in FIG. 2 remains entirely underground at a constant depth. […] branch 210A of the main conveyor is ramped upward from the depth of the branch 210B, to a depth of a surface of the ground in a vicinity of a customer 230, viz., a home” (col. 11: 6-16); “As is shown in FIG. 3, the looped main conveyor 310 further connects a plurality of locations 320, 330A, 330B, 330C, 340, 350, each comprising an extension 322 […]  to the looped main conveyor 310 and a corresponding terminus […] include a fulfillment center 320, customers 330A, 330B (viz., single-family dwellings), customer 330C (viz., an apartment building), a train station 340, an airport 354 and a locker storage facility 360” (col. 3: 64 - col. 4: 6). 
	Thus, Cai teaches a subterranean dedicated network delivery system comprising a mover/conveyor system to deliver packages from one terminus to another terminus, such as delivering a package from a fulfillment center terminus to a customer home terminus. Further, the mover system may be accommodated by any number of tunnels. Further, as depicted in Fig. 1, the terminus 134 at a customer home is above ground and, as depicted in Fig. 3, the terminus 224 associated with a fulfilment center is located above ground. Further, any number of customer homes, apartment buildings, train stations, airports, or locker storage facilities may be associated with a terminus. As depicted in Figs. 1-2, the mover system/conveyor loop is entirely accommodated by underground tunnels, where only the termini associated with the fulfillment centers, customer homes, apartments, etc., are located above ground; equivalent to wherein a major part of the transport way is accommodated in a subterranean tunnel and wherein the at least two access stations connect the subterranean tunnel to the surface.

Claim 5: Cai teaches the limitations of claim 4. Further, Cai teaches the following:

Wherein the at least two access stations comprise a vertical feeding system for feeding transport units between the transport way and a transfer station on the surface. 
	Cai teaches “As is shown in FIG. 2, the system 200 includes branches 210A, 210B, 210C of a main conveyor, e.g., a belted conveying system, such as the conveyor 110 of the system 100 of FIG. 1, for transporting items 20 thereon. The branch 210B of the main conveyor includes a spiral elevator extension 222 and a terminus 224 associated with a fulfillment center 220 […] The branch 210C of the main conveyor also comprises a vertical elevator extension 232 and a terminus 234 associated with a plurality of customers 230, viz., an apartment building […] The vertical elevator extension 232 is configured to lift items 20 from the depth of the branch 210C to the customers 230” (col. 11: 6-23); “The system 800 further includes a spiraled conveying elevator 810B having a spiraled conveyor belt 812B extending between the main conveying systems 810A, 810C, a diverter 812A and a transfer surface 814A for transferring items from the main conveying system 810A to the spiraled conveying elevator 810B, and a transfer surface 814B for transferring items from the spiraled conveying elevator 810B to the main conveying system 810C” (col. 16: 57-65); “the ordered item may be transferred into a carrier associated with the mover system by one or more automatic devices or systems, including one or more automated conveying systems that may be associated with a facility located at the origin, such as a fulfillment center or warehouse” (col. 25: 39-44) “the extensions 322, 332A, 332B, 332C, 342, 352 to the looped main conveyor 310 and the corresponding termini 324, 334A, 334B, 334C, 344, 354 may include one or more computer-controllable features for causing items to be transferred into, and removed from, the main conveyor 310 […] may include two-way operating elements that permit items to be transferred to or from the main conveyor 310 in the inbound or outbound directions simultaneously”(col. 12: 45-51); “Any type of diverters or diversion systems may be utilized to transfer objects from one element or segment of a network delivery system to another element or segment” (col. 21: 49-52).
	Thus, Cai teaches a subterranean dedicated network delivery system comprising a mover/conveyor system to deliver packages from one terminus to another terminus, such as delivering a package from a fulfillment center terminus to a customer home/apartment terminus. Further, each terminus (associated with a fulfillment center or apartment) may comprise a vertical elevator extension that is configured to either feed a package from the main loop to the associated terminus or feed a package to the main loop from the terminus. The packages may be delivered by carriers (such as rail cars) via the subterranean main loop, where the carrier may either transfer or be transferred a package via the elevator extension. The elevator extensions comprise two-way operating elements that permit packages to be transferred to or from the main conveyor loop (such as onto the carriers that carry the packages), where any type of diverters or diversion systems may be utilized to transfer objects between elements on the system; equivalent to wherein the at least two access stations comprise a vertical feeding system for feeding transport units between the transport way and a transfer station on the surface.

Claim 6: Cai teaches the limitations of claim 1. Further, Cai teaches the following:
	Wherein the transport way comprises a driving surface, wherein the transport units are autonomous vehicles running on the driving surface, and wherein the transport lanes and the service lane are arranged side by side on the driving surface. 
	Cai teaches “the dedicated network delivery system may further include one or more control systems for automatically controlling the individual or collective operation of various powered mover systems, powered carriers” (col. 3: 19-23); “instructions for automatically transporting the ordered item from the origin to the destination may be provided to the one or more carriers in accordance with the plan” (col. 25: 45-48); “mover system may be driven by any form of prime mover, including belts, chains, screws, rails, tracks or rollers, and the objects, items or materials may be transported in a container or carrier, or on or within the mover itself [...] a mover system may convey objects, items or materials into one or more static or dynamic apparatuses, such as a bin, a chute, a cart, a truck or the like” (col. 9: 14-23); “other mover systems may be provided in accordance with the present disclosure for the purpose of delivering objects on one or more network delivery systems […] systems utilizing moving or static rails of various types, and having carriers of various kinds, may be provided […]  Magnetic levitation (or “maglev”) trains may also travel at speeds of approximately three hundred fifty miles per hour (350 mph). Additionally, hyperloop systems […] may be used for delivering objects in one or more network delivery systems of the present disclosure” (col. 10: 17-38). 
	Thus, Cai teaches a subterranean dedicated network delivery system comprising a mover/conveyor system to deliver packages from one terminus to another terminus via powered carriers. A control system may be configured to automatically control the movement of the powered carriers (which may include rail cars, trucks, carts, or mag-lev trains) on a mover system (which may include rails, tracks, rollers, or hyperloop systems). In particular, the control system may provide the powered carriers with instructions for automatically transporting the ordered item from the origin to the destination. Further, Fig. 5 depicts the multiple mover systems side-by-side and moving in opposite directions. Furthermore, one of ordinary skill in the art would recognize that the “sidings” for accommodating/diverting the carriers are orientated along the siding of the mover system; equivalent to wherein the transport way comprises a driving surface, wherein the transport units are autonomous vehicles running on the driving surface, and wherein the transport lanes and the service lane are arranged side by side on the driving surface.

Claim 9: Cai teaches the limitations of claim 1. Further, Cai teaches the following:
An additional transport way for transporting individual goods of limited dimensions independent from the dedicated bidirectional transport way.
	Cai teaches “As is shown in FIG. 10, the system 1000 includes a maglev rail conveying system 1010A and a narrow-gage rail conveying system 1010B […] The maglev rail conveying system 1010A may be any type or form of magnetic levitation train system including one or more carriers 1020A […] The narrow-gage rail conveying system 1010A may include one or more powered rail carriers 1020A for transporting items 10D, 10E therein. The narrow-gage rail conveying system 1010B may be a rail system having specially sized carrier cars, such as the carrier 1020B of FIG. 10, that are particularly adapted for the transportation of lighter items or objects, or along rails having tighter turn radii or steeper changes in elevation” (col. 18: 45-65).
	Thus, Cai teaches a dedicated network delivery system comprising two separate conveying systems, including a maglev rail conveying system (including one or more carriers) and a narrow-gage rail conveying system (including one or more powered rail carriers). The narrow-gage rail conveying system may be a rail system having specially sized carrier cars that are particularly adapted for transportation of lighter items or objects; equivalent to an additional transport way for transporting individual goods of limited dimensions independent from the dedicated bidirectional transport way.

Claim 11: Cai teaches the limitations of claim 1. Further, Cai teaches the following:
Wherein a production facility is integrated in one of the at least two access stations, wherein basic materials, consumables, semi-manufactures products and/or final product are supplied and removed via the transport way. 
	Cai teaches “ FIG. 1, a pictorial diagram is shown illustrating a delivery of an item from a fulfillment center to a node associated with a customer by way of a dedicated network delivery system 100 […]  the system 100 includes a conveyor 110 for conveying an object 10, e.g., a container storing one or more items, from a fulfillment center to one or more destinations, such as a customer 130, beneath the surface of the earth […] which will cause the object 10 to be transported to a conveyor terminus 134 associated with the customer 130.” (col. 3: 34-47); “As is shown in FIG. 2,  the system 200 includes branches  […] branch 210B of the main conveyor includes a spiral elevator extension 222 and a terminus 224 associated with a fulfillment center 220 […] branch 210A of the main conveyor is ramped upward from the depth of the branch 210B, to a depth of a surface of the ground in a vicinity of a customer 230, viz., a home” (col. 11: 6-16); “receiving station 1121 may include any apparatuses that may be required in order to receive shipments of items at the fulfillment center 1120 from one or more sources […] distribution station 1125 may include one or more regions or stations where items that have been retrieved from a designated storage area may be evaluated, prepared and packed for delivery from the fulfillment center 1120 to addresses, locations or destinations specified by customers” (col. 20: 15-34); “where one or more items is to be returned to the electronic marketplace for any reason, the customers 330A, 330B, 330C may place such items upon one of the extensions 332A, 332B, 332C and transferred to the main conveyor 310 thereby. The main conveyor 310 may be controlled in a manner that causes such items to be transferred to the fulfillment center extension 322 and, ultimately, to the fulfillment center 320” (col. 13: 10-17). 
	Thus, Cai teaches a fulfillment center that may receive shipments of items that are to be delivered to customers (equivalent to the final products). Further, the fulfillment center may be associated with a terminus from which items may either delivered to customers or received from customers via the subterranean delivery network; equivalent to wherein a production facility is integrated in one of the at least two access stations, wherein final products are supplied and removed via the transport way.

Claim 14: Cai teaches the following:
	Accepting the goods at a first of at least two access stations;
	Cai teaches “FIG. 1, a pictorial diagram is shown illustrating a delivery of an item from a fulfillment center to a node associated with a customer by way of a dedicated network delivery system 100 […]  the system 100 includes a conveyor 110 for conveying an object 10, e.g., a container storing one or more items, from a fulfillment center to one or more destinations, such as a customer 130, beneath the surface of the earth […] which will cause the object 10 to be transported to a conveyor terminus 134 associated with the customer 130.” (col. 3: 34-47); “receiving station 1121 may include any apparatuses that may be required in order to receive shipments of items at the fulfillment center 1120 from one or more sources […] distribution station 1125 may include one or more regions or stations where items that have been retrieved from a designated storage area may be evaluated, prepared and packed for delivery from the fulfillment center 1120 to addresses, locations or destinations specified by customers” (col. 20: 15-34); “As is shown in FIG. 2,  the system 200 includes branches  […] branch 210B of the main conveyor includes a spiral elevator extension 222 and a terminus 224 associated with a fulfillment center 220 […] branch 210A of the main conveyor is ramped upward from the depth of the branch 210B, to a depth of a surface of the ground in a vicinity of a customer 230, viz., a home” (col. 11: 6-16); “As is shown in FIG. 3, the looped main conveyor 310 further connects a plurality of locations 320, 330A, 330B, 330C, 340, 350, each comprising an extension 322 […]  to the looped main conveyor 310 and a corresponding terminus […] include a fulfillment center 320, customers 330A, 330B (viz., single-family dwellings), customer 330C (viz., an apartment building), a train station 340, an airport 354 and a locker storage facility 360” (col. 3: 64 - col. 4: 6). 
	Thus, Cai teaches a subterranean dedicated network delivery system comprising a conveyor system to deliver packages from one terminus to another terminus, such as delivering a package from a fulfillment center terminus to a customer home terminus. Further, the fulfillment center is configured to receive, prepare, and pack shipments to be delivered via the network delivery system. Further, as depicted in Fig. 1, the terminus 134 at a customer home is above ground and, as depicted in Fig. 3, the terminus 224 associated with a fulfilment center is located above ground. Further, any number of customer homes, apartment buildings, train stations, airports, or locker storage facilities may be associated with a terminus; equivalent to accepting the goods at a first of at least two access stations.

	Transporting the goods from the first access station to a second of the at least two access stations, using a dedicated bidirectional transport way, comprising two transport lanes for accommodating a plurality of transport units running in both directions, along a transport route linking the at least two access stations;
	Cai teaches “systems of the present disclosure may comprise two or more concentric loops connecting such locations or stations to one another” (col. 5: 30-32); “the looped main conveyor 310 may comprise a single loop of elements or segments configured to operate in a common revolutionary direction (e.g., clockwise or counter-clockwise) or, alternatively, multiple loops of elements or segments that are aligned in a concentric manner and operating in opposite revolutionary directions (e.g., one clockwise loop and one counter-clockwise loop)” (col. 12: 12-16).
	As discussed above, Cai teaches a subterranean dedicated network delivery system comprising a conveyor system to deliver packages from one terminus to another terminus, such as delivering a package from a fulfillment center terminus to a customer home terminus. Further, Cai teaches that the conveyor system connecting each of the locations/stations/termini may comprise a single loop or multiple concentric loops that operate in opposite revolutionary directions. Further, Fig. 5 depicts the multiple conveyor belts side-by-side and moving in opposite directions; equivalent to transporting the goods from the first access station to a second of the at least two access stations, using a dedicated bidirectional transport way, comprising two transport lanes for accommodating a plurality of transport units running in both directions, along a transport route linking the at least two access stations.

The transport way comprising a service lane extending along an essential proportion of the transport route, the transport units being selectively divertible between the transport lanes and the service lane;
	Cai teaches “A mover system may be driven by any form of prime mover, including belts, chains, screws, rails, tracks or rollers, and the objects, items or materials may be transported in a container or carrier” (col. 9: 13-18); “The mover systems disclosed herein may also incorporate one or more buffer spaces or sidings for accommodating carriers that accumulate in a vicinity of junctions associated with points or nodes […] For example, where a carrier that includes a variety of containers departs from a source (e.g., a fulfillment center) and approaches a junction, and a path between the junction and an ultimate destination for the carrier is congested, the carrier may be diverted to a buffer space or a siding to permit carriers, that depart from the same source and that are intended to travel to other destinations, to pass through the junction” (col. 9: 24-40); “the looped main conveyor 310 may be homogenous in nature. Such that each of the elements or segments included therein comprises a similar mover system (e.g., each of the elements or segments is a belted conveyor) having similar dimensions, capacities or operating characteristics (e.g., each of the elements or segments has a common width, height or speed)” (col. 12: 19-25). 
	Thus, Cai teaches network delivery system comprising powered mover systems, such as conveyors or powered carriers (rail cars), operating on stationary network components (e.g. rails). Further, the powered mover systems may be configured to incorporate one or more sidings for diverting a carrier (such as a rail car) from a main loop to a siding/buffer space when there is congestion along the carrier’s path. Further, the looped main conveyor may be homogenous in nature, such that each element or segment (such as the sidings) comprise similar mover systems, dimensions, and operating characteristics. Therefore, the sidings/buffer spaces (such as a side rail for diverting the railcar from the main looped rail) that are incorporated into the entirety of the looped main conveyor (or at least every junction associated with points or nodes) are equivalent to the transport way comprising a service lane extending along an essential proportion of the transport route, the transport units being selectively divertible between the transport lanes and the service lane.

Temporarily storing transport units on the service lane for a determinable time interval; modifying a sequence  of transport unites using the service lane in preparation of further processing of a subset of the transport units in one of the access stations and/or in subsequent transporting stage. 
	Cai teaches “The components of the system 100, such as the conveyor 110, the diverter 112, the extension 132 and the terminus 134 may be automatically controlled by one or more computer control systems, which may transmit any number of instructions or commands for causing the object 10 to be delivered from a fulfillment system to a customer 130 along a predetermined path between and among such components” (col. 3: 52-60); “The mover systems disclosed herein may also incorporate one or more buffer spaces or sidings for accommodating carriers that accumulate in a vicinity of junctions associated with points or nodes. For example, where a carrier that includes a variety of containers departs from a source (e.g., a fulfillment center) and approaches a junction, and a path between the junction and an ultimate destination for the carrier is congested, the carrier may be diverted to a buffer space or a siding to permit carriers, that depart from the same source and that are intended to travel to other destinations, to pass through the junction. Once the path between the junction and the ultimate destination for the carrier has been cleared, the carrier may be restored to its route from the junction to the ultimate destination. Alternatively, such buffer spaces or sidings may enable lower priority traffic to be stored in a vicinity of a junction, and thereby allow higher priority traffic to pass through the junction” (col. 9: 24-40). 
	Thus, Cai teaches that each of the system components, including the moving systems (conveyors), diverters, extensions, and termini may be automatically controlled by a computer system. Further, the powered mover systems may be configured to divert a carrier (such as a rail car) from a main loop to a siding/buffer space when there is congestion along the carrier’s path, such that the carrier may be stored in the siding until the path has been cleared; equivalent to temporarily storing selected transport units on the service lane for a determinable time interval. Further, the mover system may be configured to divert a first carrier departing from a source location into the siding to allow another carrier departing from the same source location (and intended to another to travel to other destinations) to pass through the congested junction, such that the siding may enable lower priority traffic (such as the first carrier) to be stored in order to allow higher priority traffic (such as the other carrier) to pass through the junction; equivalent to modifying a sequence of transport units using the service lane in preparation of further processing of a subset of the transport units in one of the access stations and/or in subsequent transporting stage. 

Providing the transported goods at the second access station for retrieval or further transport. 

	Cai teaches “As is shown in FIG. 2, the system 200 includes branches 210A, 210B, 210C of a main conveyor, e.g., a belted conveying system, such as the conveyor 110 of the system 100 of FIG. 1, for transporting items 20 thereon. The branch 210B of the main conveyor includes a spiral elevator extension 222 and a terminus 224 associated with a fulfillment center 220 […] The branch 210C of the main conveyor also comprises a vertical elevator extension 232 and a terminus 234 associated with a plurality of customers 230, viz., an apartment building […] The vertical elevator extension 232 is configured to lift items 20 from the depth of the branch 210C to the customers 230” (col. 11: 6-23); “The system 800 further includes a spiraled conveying elevator 810B having a spiraled conveyor belt 812B extending between the main conveying systems 810A, 810C, a diverter 812A and a transfer surface 814A for transferring items from the main conveying system 810A to the spiraled conveying elevator 810B, and a transfer surface 814B for transferring items from the spiraled conveying elevator 810B to the main conveying system 810C” (col. 16: 57-65); “the ordered item may be transferred into a carrier associated with the mover system by one or more automatic devices or systems, including one or more automated conveying systems that may be associated with a facility located at the origin, such as a fulfillment center or warehouse” (col. 25: 39-44) “the extensions 322, 332A, 332B, 332C, 342, 352 to the looped main conveyor 310 and the corresponding termini 324, 334A, 334B, 334C, 344, 354 may include one or more computer-controllable features for causing items to be transferred into, and removed from, the main conveyor 310 […] may include two-way operating elements that permit items to be transferred to or from the main conveyor 310 in the inbound or outbound directions simultaneously”(col. 12: 45-51); “Any type of diverters or diversion systems may be utilized to transfer objects from one element or segment of a network delivery system to another element or segment” (col. 21: 49-52).
	Thus, Cai teaches a subterranean dedicated network delivery system comprising a mover/conveyor system to deliver packages from one terminus to another terminus, such as delivering a package from a fulfillment center terminus to a customer home/apartment terminus. Further, each terminus (associated with a fulfillment center or apartment) may comprise a vertical elevator extension that is configured to either feed a package from the main loop to the associated terminus or feed a package to the main loop from the terminus. The packages may be delivered by carriers (such as rail cars) via the subterranean main loop, where the carrier may either transfer or be transferred a package via the elevator extension. The elevator extensions comprise two-way operating elements that permit packages to be transferred to or from the main conveyor loop (such as onto the carriers that carry the packages), where any type of diverters or diversion systems may be utilized to transfer objects between elements on the system; equivalent to wherein the at least two access stations comprise a vertical feeding system for feeding transport units between the transport way and a transfer station on the surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Cai U.S. Patent No. 9,505,559, hereafter known as Cai, in view of Brady et al. U.S. Patent No. 10,303171, hereafter known as Brady. 
Claim 2: Cai teaches the limitations of claim 1. Further, Cai teaches the following:
	Wherein the control system is adapted to receive a transportation order specifying a pickup location, a pickup time, a delivery location and a delivery time; wherein the control system controls a transport of respective goods from the pickup location via a first of the at least two access stations, the transport way and a second of the at least two access stations to the delivery location, including temporarily storing the goods on the service lane of the transport way if required to meet the delivery time 
	Cai teaches “A path between the origin and destination may be defined based on any factor, including travel time or cost, and any actual or predicted congestion” (see Abstract); “The network delivery systems of the present disclosure may further include any number of computerized control systems for controlling the operation of the various mover systems and/or one or more diversion systems for transferring objects between such mover systems […]  upon identifying an origin of an object, and a destination for the object, a path for transporting the object along any number of segments of one or more mover systems may be defined, and the delivery of the object along the path by way of a network delivery system may be automatically controlled from a central location or computer-based processing system” (col. 5: 42-57); “instructions may automatically cause one or more diversion systems to transfer the ordered item from one mover system to another, or to an extension associated with a destination defined by the customer” (col. 27: 38-44); “The mover systems disclosed herein may also incorporate one or more buffer spaces or sidings for accommodating carriers that accumulate in a vicinity of junctions associated with points or nodes. For example, where a carrier that includes a variety of containers departs from a source (e.g., a fulfillment center) and approaches a junction, and a path between the junction and an ultimate destination for the carrier is congested, the carrier may be diverted to a buffer space or a siding to permit carriers, that depart from the same source and that are intended to travel to other destinations, to pass through the junction. Once the path between the junction and the ultimate destination for the carrier has been cleared, the carrier may be restored to its route from the junction to the ultimate destination. Alternatively, such buffer spaces or sidings may enable lower priority traffic to be stored in a vicinity of a junction, and thereby allow higher priority traffic to pass through the junction” (col. 9: 24-40).
	Thus, Cai teaches a computer-based system that is configured to identify a origin and destination location for an object and determine a path for transporting the object based on the origin/destination. As such, the system may automatically control the transportation of the object from a fulfillment center terminus to a customer terminus. Furthermore, the system may divert a carrier holding an object to a siding/buffering space if required by the system; equivalent to wherein the control system is adapted to receive a transportation order specifying a pickup location and a delivery location, wherein the control system controls a transport of respective goods from the pickup location via a first of the at least two access stations, the transport way and a second of the at least two access stations to the delivery location, including temporarily storing the goods on the service lane of the transport way if required.


	Although Cai teaches a system configured to automatically control the transportation of an object from an origin terminus to a destination terminus via a subterranean delivery network and divert a carrier holding the package to a side lane if required, Cai does not explicitly teach Wherein the control system is adapted to receive a transportation order specifying a a pickup time and a delivery time, wherein the control system controls a transport of respective goods from the pickup location to the delivery location, including temporarily storing the goods on the service lane of the transport way if required to meet the delivery time.

	However, Brady teaches the following:

	Wherein the control system is adapted to receive a transportation order specifying a […] a pickup time […] and a delivery time; wherein the control system controls a transport of respective goods from the pickup location […] to the delivery location, including temporarily storing the goods on the service lane of the transport way if required to meet the delivery time.
	Brady teaches “when an order for one or more items is placed by a user, a shipment set may be assigned to a materials handling facility 330 for fulfillment and delivery. An order planning system (e.g., as part of, or working in conjunction with, the management system 326) may determine if there is a transportation vehicle, such as transportation vehicle 332(A), that will be within a geographic area 401(A) which includes a delivery location L1(A) where the user may wish to have the items delivered on the desired date during a desired timeframe”(col. 23: 49-58); “AGV facility 510 may operate as a home base location for the AGVs 200-1, 200-2 and 200-3 and/or a location where items may be dropped-off by a transportation vehicle for later retrieval and delivery by the AGVs […] A transportation vehicle may transport ordered items from the materials handling facility 330 (e.g., or from another source of items, such as a local vendor, etc.) to the AGV facility 510 (e.g., during the day) where the items for delivery are placed (e.g., either directly from the transportation vehicle or at a later time) in the storage compartments of the AGVs 200-1, 200-2 and 200-3 […] At a specified delivery time (e.g., between 2 a.m. and 6 a.m.) the AGVs 200-1, 200-2 and 200-3 may follow travel paths from the AGV facility 510 to the delivery locations 508-1, 508-2 and 508-3” (col. 34: 3-18).
	Thus, Brady teaches an order planning system that may receive a customer order indicating a delivery location and desired data during a desired time frame for delivery of the order. Further, the system may select a transportation vehicle to deliver the order to a particular facility (equivalent to the service lane) where the order may be stored until a later time. At the designated later time (equivalent to the pickup time), the stored order may be placed onto another transportation vehicle (AGV) in order to deliver the order at the specified delivery time; equivalent to wherein the control system is adapted to receive a transportation order specifying a a pickup time and a delivery time; wherein the control system controls a transport of respective goods from the pickup location to the delivery location, including temporarily storing the goods on the service lane of the transport way if required to meet the delivery time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cai with the teachings of Brady by incorporating the features for receiving a customer order to deliver a package within a desired timeframe, transporting the package to a particular facility/station, loading a transportation vehicle at the particular facility/station at a later time, and dispatching the transportation vehicle to deliver the item within the specified/desired timeframe, as taught by Brady, into the system of Cai that is configured to divert a carrier from a main loop onto a siding lane for storage when the carrier is considered to be low priority. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Cai to automatically divert a carrier onto a siding lane for storage when the carrier is transporting an object that is required to be delivered within a specified timeframe. One of ordinary skill in the art would have been motivated to make this modification when one considers that the carriers “may be able to travel more efficiently and may be less likely to encounter congestion in certain areas” (col. 56: 42-44), as suggested by Brady. Further, one of ordinary skill in the art would have recognized that the teachings of Brady are compatible with the system of Cai as they share capabilities and characteristics; namely, they are both directed towards automatically dispatching transportation vehicles to transport objects from an origin to destination. 

Claim 15: Cai teaches the limitations of claim 14. Further, claim 15 recites limitations that are substantially similar and analogous to the limitations recited in claim 2. Accordingly, claim 15 is rejected for the same reasons and rationale as discussed with regard to claim 2. 

Claims 3, 12, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Cai U.S. Patent No. 9,505,559, hereafter known as Cai, in view of Stubler et al. U.S. Publication No. 2021/0039547, hereafter known as Stubler. 

Claim 3: Cai teaches the limitations of claim 1. Further, Cai does not explicitly teach, however Stubler does teach, the following:
	Wherein temporarily storing the goods on the service lane is managed by a dynamic storage regime with respect to choosing storage space areas of the service lane and storage location for goods in the storage area. 
	Stubler teaches “the invention consists in a system for distributing goods in urban areas, including: at least one micro-tunnel forming at least one transport loop, shuttles circulating, in particular unidirectionally, in the micro-tunnel, a set of containers the external dimensions of which are suitable for their transportation by the shuttles, and having an interior volume adapted to receive goods packaged on pallets to the standard format, a plurality of stations for exchange with the surface, enabling raising of the containers” (¶ [0009] - ¶ [0013]); “The system may include at the level of the exchange stations an automated shuttle unloading and/or loading system” (¶ [0027]); “The exchange station may include a mechanism for recovering goods conveyed by a shuttle, in particular by removing the container or containers transported by the shuttle, whilst allowing the shuttle then to continue its path in the transport loop” (¶ [0029]); “A shuttle may be unloaded by changing the shuttle track or by extracting its content without changing track” (¶ [0030]); “At least one exchange station may be adapted to store containers, in particular pending collection of the transported goods  […] The containers are preferably produced so as to be stackable vertically. Alternatively, they are stored on racks” (¶ [0025]); “the exchange stations may include an area for storing the containers 3 pending sending thereof to a loading or unloading dock where they can be installed on electric vehicles for example.” (¶ [0310]).
	Thus, Stubler teaches a system for distributing goods comprising a tunnel forming a transport loop, a plurality of shuttles for carrying containers, and a plurality of exchange stations for storing and retrieving the containers from the shuttles. Fig. 3 depicts an exchange station (equivalent to the service lane) located in the tunnel, where the exchange station is show as having a separate track (equivalent to the service lane) from the transportation loop (shuttle track). The shuttle may be unloaded/loaded at the exchange stations by changing tracks from the shuttle track, where the exchange station then automatically extracts the container from the shuttle and stores the container in a storage area/rack of the exchange station while awaiting further transport; equivalent to wherein temporarily storing the goods on the service lane is managed by a dynamic storage regime with respect to choosing storage space areas of the service lane and storage location for goods in the storage area.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cai with the teachings of Stubler by incorporating the features for retrieving containers from a shuttle that has been diverted from a transportation loop onto an unloading/loading track and storing the container in a particular area/rack while awaiting further transport, as taught by Stubler, into the system of Cai comprising a feature for diverting carriers from a main loop to a siding lane for storage. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve further goods distribution systems in order to address the problem of distributing goods in town centers” (¶ [0008]), as suggested by Stubler. Further, one of ordinary skill in the art would have recognized that the teachings of Stubler are compatible with the system of Cai as they share capabilities and characteristics; namely, they are both systems directed towards utilizing subterranean tunnels for distributing goods.  

Claim 12: Cai teaches the limitations of claim 1. Further, Cai does not teach, however Stubler does teach, the following:
A secondary transport system running on a non-dedicated transport infrastructure, goods being transferable between the transport way and the secondary transport system at the at least two access stations, the control system disposing transport of the goods along both the transport way and the secondary transport system.
	Stubler teaches “the invention consists in a system for distributing goods in urban areas, including: at least one micro-tunnel forming at least one transport loop, shuttles circulating, in particular unidirectionally, in the micro-tunnel, a set of containers the external dimensions of which are suitable for their transportation by the shuttles, and having an interior volume adapted to receive goods packaged on pallets to the standard format, a plurality of stations for exchange with the surface, enabling raising of the containers” (¶ [0009] - ¶ [0013]); “The exchange station may include a mechanism for recovering goods conveyed by a shuttle, in particular by removing the container or containers transported by the shuttle, whilst allowing the shuttle then to continue its path in the transport loop” (¶ [0029]);  “system may include at the level of the exchange stations an automated shuttle unloading and/or loading system […] the delivery of the goods in the final kilometer may be handled by a fleet of electric vehicles. The transport vehicles may have a platform to receive the containers” (¶ [0027]); “The scheduling station enables the goods runs to be prepared in order in particular for the goods combined in the same container to correspond to a delivery arriving at the same exchange station, at which the container will be removed from the loop formed by the micro-tunnel and raised to the surface, to be taken over by a fleet of electric vehicles for example, that will convey these goods to their final destination” (¶ [0019]); Once raised by an exchange station, a container may be loaded onto a dedicated vehicle for transporting it a short distance to its destination […] This vehicle is preferably a low-loader” (¶ [0169]); “may be a low-loader autonomous vehicle “ (¶ [0418]); “container may exchange information with the shuttle or the surface vehicle that transports it and for example transmit automatically to that shuttle or that vehicle a destination for delivery of the goods contained in the interior” (¶ [0158]).
	Thus, Stubler teaches a system configured to plan the transportation of a good by a shuttle, via a micro-tunnel, to an exchange station where the good is retrieved from the shuttle. Further, the exchange station may raise the good to the surface and load the good onto an autonomous electric vehicle to complete the delivery of the good to its final destination; equivalent to a secondary transport system running on a non-dedicated transport infrastructure, goods being transferable between the transport way and the secondary transport system at the at least two access stations, the control system disposing transport of the goods along both the transport way and the secondary transport system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cai with the teachings of Stubler by incorporating the features for transporting a package via a micro tunnel to an exchange station and subsequently transferring the package from the exchange station onto an autonomous surface vehicle to perform the last mile delivery, as taught by Stubler, into the system of Cai that is configured to transport packages via a subterranean delivery network to customer locations. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features, as taught by Stubler, “aims to improve further goods distribution systems in order to address the problem of distributing goods in town centers” (¶ [0008]), as suggested by Stubler. Further, one of ordinary skill in the art would have recognized that the teachings of Stubler are compatible with the system of Cai as they share capabilities and characteristics; namely, they are both systems directed towards utilizing subterranean tunnels for distributing goods.  

Claim 13: Cai/Stubler teaches the limitations of claim 12. Further, Cai does not teach, however Stubler does teach, the following:
Wherein the secondary transport system comprises a plurality of autonomous vehicles running on a public street infrastructure, the goods being automatically transferable between the transport units and the autonomous vehicles of the secondary transport system at the at least two access stations. 
	Stubler teaches “The exchange station may include a mechanism for recovering goods conveyed by a shuttle, in particular by removing the container or containers transported by the shuttle, whilst allowing the shuttle then to continue its path in the transport loop” (¶ [0029]);  “system may include at the level of the exchange stations an automated shuttle unloading and/or loading system […] the delivery of the goods in the final kilometer may be handled by a fleet of electric vehicles. The transport vehicles may have a platform to receive the containers” (¶ [0027]); “The scheduling station enables the goods runs to be prepared in order in particular for the goods combined in the same container to correspond to a delivery arriving at the same exchange station, at which the container will be removed from the loop formed by the micro-tunnel and raised to the surface, to be taken over by a fleet of electric vehicles for example, that will convey these goods to their final destination” (¶ [0019]); “Once raised by an exchange station, a container may be loaded onto a dedicated vehicle for transporting it a short distance to its destination […] This vehicle is preferably a low-loader” (¶ [0169]); “may be a low-loader autonomous vehicle “ (¶ [0418]); “The vehicle is preferably compatible with automated loading and may include at the rear a retractable curtain that is raised after loading the vehicle. The platform of the vehicle may be provided with rollers enabling the container to be rolled into its final position on the platform” (¶ [0172]); 
	Thus, Stubler teaches a system configured to plan the transportation of a good by a shuttle, via a micro-tunnel, to an exchange station where the good is retrieved from the shuttle. Further, the exchange station may automatically raise the good to the surface and automatically load the good onto an autonomous electric vehicle (associated with a fleet of electric vehicles) to complete the delivery of the good to its final destination on the surface; equivalent to wherein the secondary transport system comprises a plurality of autonomous vehicles running on a public street infrastructure, the goods being automatically transferable between the transport units and the autonomous vehicles of the secondary transport system at the at least two access stations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cai with the teachings of Stubler by incorporating the features for transporting a package via a micro tunnel to an exchange station and subsequently automatically transferring the package from the exchange station onto an autonomous electric vehicle to perform the last mile delivery to a destination on the surface, as taught by Stubler, into the system of Cai that is configured to transport packages via a subterranean delivery network to customer locations. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features, as taught by Stubler, “aims to improve further goods distribution systems in order to address the problem of distributing goods in town centers” (¶ [0008]), as suggested by Stubler. Further, one of ordinary skill in the art would have recognized that the teachings of Stubler are compatible with the system of Cai as they share capabilities and characteristics; namely, they are both systems directed towards utilizing subterranean tunnels for distributing goods.  

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Cai U.S. Patent No. 9,505,559, hereafter known as Cai, in view of Hu WO2019100621A1, hereafter known as Hu. 

Claim 7: Cai teaches the limitations of claim 1. Further, Cai does not explicitly teach, however Hu does teach, the following:

Wherein each of the transport units comprise an electrical energy store; Wherein the electrical energy store is chargeable from a power supply integrated in the driving surface. 
	Hu teaches “The application provides a pipeline transportation system comprising: Pipeline, buried in the ground, connecting multiple loading and unloading stations; At least one running track set fixed in an inner wall of the underground pipe; the running track set includes two parallel running tracks; a logistics transport vehicle comprising: a bogie operating on the walking track set; a vehicle body disposed on the bogie; a power supply assembly for providing the logistics transport vehicle with electrical energy required for operation” (pg. 2, para. 5-9); “third rail power supply means that the logistics transport vehicle contacts the power rails laid along the line through the flow receiving device to take power, and supplies power to the logistics transport vehicle. The third rail power supply can place the power rail on both sides of the line through the running rail” (pg. 16, para. 1); “Energy storage type power supply means that the transportation vehicle supplies power to the vehicle through its own storage battery such as battery and super capacitor […] The charging device capable of storing energy can be a contact charging device, and the contact form can be a third rail contact charging, which can be a sliding contact charging; the charging device capable of storing energy can also be a wireless charging device, and the charging form can be electromagnetic induction” (pg. 16, para. 5). 
	Thus, Hu teaches a pipeline transportation system buried underground connecting multiple loading/unloading stations that comprises a running track set and a logistics transport vehicle. The logistics transportation vehicle comprises a charging device capable of storing energy. The running track/power rails comprise a power supply such that the logistics transportation vehicle may charge the charging device via contact with the rail or via wireless electromagnetic induction; equivalent to wherein each of the transport units comprise an electrical energy store and wherein the electrical energy store is chargeable from a power supply integrated in the driving surface.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cai with the teachings of Hu by incorporating the logistical transportation vehicles capable of storing electrical energy via a charging device and a powered rail system that is configured to provide charge to the charging device on contact or wirelessly, as taught by Hu, into the system of Cai that comprises a mover system comprising rails for rail cars or trains to transport items from one location to another. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “ensure the transport efficiency of the underground pipeline transportation” (pg. 10, para. 3), as suggested by Hu. Further, one of ordinary skill in the art would have recognized that the teachings of Hu are compatible with the system of Cai as they share capabilities and characteristics; namely, they are both systems directed towards utilizing subterranean tunnels for distributing goods.  

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Cai U.S. Patent No. 9,505,559, hereafter known as Cai, in view of Hu WO2019100621A1, hereafter known as Hu, in further view of Stubler et al. U.S. Publication No. 2019/0126945, hereafter known as ‘945.  

Claim 8: Cai/Hu teaches the limitations of claim 6. Further, Cai/Hu does not explicitly teach, however ‘945 does teach, the following:
Wherein the transport units are controllable to relocate themselves during processing in the access stations. 
	‘945 teaches a “system comprises shuttles for transporting the loading units, notably containers, circulating in the micro-tunnel” (¶ [0022]); “loading units are containers that are self-propelled so that they can move autonomously in the micro-tunnel” (¶ [0023]); “the shuttles or containers may advantageously be fitted with batteries so that they can be powered autonomously” (¶ [0024]); “Yet another subject of the invention is an exchange station comprising a buried part connecting two sections of micro-tunnel, comprising means of unloading shuttles circulating in the micro-tunnel” (¶ [0085); “At least one exchange station may be designed to store loading units, notably containers, notably while they are awaiting a surface pickup of the goods they will transport, storage being, for example, within the corresponding shaft or alternatively at the surface” (¶ [0021]); “when the exchange station connects two sections of micro-tunnel forming the loop which are oriented in different directions making a nonzero angle between them, the exchange station comprises a turntable bearing a mobile portion of track on which at least one shuttle may position itself” (¶ [0066]); “turntable is able to adopt a position in which the mobile track aligns with a track for bringing in shuttles, and a position in which said mobile track aligns with the track of the next section of micro-tunnel that is to be navigated.” (¶ [0067]); “the micro-tunnel sections 107 a and 107 b make an angle between them and the exchange station 4 comprises a loading/unloading system. The shuttles that arrive at the exchange station 4 are successively positioned on a section of track 90 that is able to move sideways between a first position in which it is a continuation of the rails 40 of the upstream section 7 a, to receive the shuttle 17, and second a position as illustrated in FIG. 7, for unloading the shuttle 17” (¶ [0124]);“turntable 96 allows the shuttle 17 previously positioned on the second mobile section of track 92 to be picked up and its rails can be aligned with the track 40 of the downstream second section 107 b so that the shuttle 17 can depart onto this section.” (¶ [0125]).
	Thus, ‘945 teaches a system comprising autonomous shuttles for transporting containers in a micro tunnel. The autonomous shuttles may transport the containers to exchange stations that are configured to unload and store the containers from the shuttles. An exchange station may comprise a turntable bearing a mobile portion of track on which the autonomous shuttle may position itself during the process of unloading the container from the autonomous shuttle; equivalent to wherein the transport units are controllable to relocate themselves during processing in the access stations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cai/Hu with the teachings of ‘945  by incorporating the features for enabling an autonomous shuttle (transporting a container) to navigate itself to an exchange station and position itself in a manner such that it may be unloaded at the exchange station, as taught by ‘945, into the system of Cai/Hu that comprises a plurality of carriers transporting items in a subterranean tunnel to customer termini where the mover system is configured to transfer a package from the carrier to the customer terminal upon arrival. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “speed-up the distribution of goods in an urban environment” (¶ [0004]) and “hav[e] available a transport system that is quick and reliable”, as suggested by ‘945. Further, one of ordinary skill in the art would have recognized that the teachings of ‘945 are compatible with the system of Cai/Hu as they share capabilities and characteristics; namely, they are both systems directed towards utilizing subterranean tunnels for distributing goods.  

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Cai U.S. Patent No. 9,505,559, hereafter known as Cai, in view of Su et al. CN107757633, hereafter known as Su.  

Claim 10: Cai teaches the limitations of claim 9. Further, Cai does not teach, however Su does teach, the following:
Wherein the additional transport way comprises an overhead conveyor for the transport of suspended containers for accommodating the individual goods.
	Su teaches “The invention relates to a logistics transportation vehicle system. The logistics transportation vehicle system comprises a pipeline, at least one running rail group and a logistics transportation vehicle; the running rail group is fixed on the inner wall of the top of the pipeline” (see abstract); “The logistics vehicle 4 is suspended and operates on the upper-mounted travel path of the pipeline 1” (pg. 5, para. 1); “, both ends of the pipeline are connected to a large underground loading and unloading site” (pg. 2, para. 8).
	Thus, Su teaches a logistics transportation system comprising a pipeline, a running rail group fixed on the inner wall of the top of the pipeline, and a logistics transportation vehicle that may be suspended and running along the said running rail. Further, Fig. 1 depicts the logistics transportation vehicle a suspended/handing from the rail that is affixed to the upper portion of the pipeline; equivalent to wherein the additional transport way comprises an overhead conveyor for the transport of suspended containers for accommodating the individual goods.
	It would have been obvious to one of ordinary skill in the art to have modified the system of Cai with the teachings of Su by incorporating the features for fixing a rail to the topside of an underground pipeline on which a transportation vehicle may be suspended to run along, as taught by Su, into the system of Cai comprising a subterranean delivery network comprising a plurality of separate rail system on which different sized carriers may run to transport items. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Cai to incorporate the suspended railing system as one of the plurality of railing systems used for transporting packages via the subterranean delivery network. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature may “improve the carrying capacity of logistics and urban transportation” (pg. 5, para. 1) and “the transportation efficiency can be improved” (pg. 5, para. 2), as suggested by Su. Further, one of ordinary skill in the art would have recognized that the teachings of Su are compatible with the system of Cai as they share capabilities and characteristics; namely, they are both systems directed towards utilizing subterranean tunnels for distributing goods.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628